Opinion of the Court by


Tompkins Judge.

Ferguson brought his action of assumpsit against the Mayor, Aldermen &c. of St. Louis. A demurrer was filed to the declaration, which the circuit court sustained, and gave judgment for the defendants. Ferguson prosecutes this writ of error to reverse that judgment.
The declaration states that the defendants were justly indebted to him in the sum of six hundred dollars, on two' treasury warrants so called, drawn by Richard Dalian auditor of the City of St. Louis, one of them to pay Charles Collins, or bearer four hundred dollars for &c. out of any money in theTreasury not otherwise appropriated; the other’ warrant drawn by the said auditor directing the said Treasurer to pay to Charles Collins or bearer one hundred dollars for &c. out of any money in the Treasury not otherwise appropriated, both of which bore date at St. Louis &c. The declaration then goes on to state that these warrants came to the hands of the plaintiff for a valuable consideration, and that afterwards &c. the plaintiff presented the warrants to the defendants for payment who undertook, and promised to pay &c. The breach is then assigned viz: that they not pa„ The pIaintifF shows on the face of the declaration that the money demanded was not the individ-debt of the defendant. The demand of payment should have been made of the Treasurer, and if he did in reality demand, and the plaintiffs did literally promise as it is stated jn declaration, that promise being made without any consideraren does not entitle him to maintain an action,
^-e sh°uld have demanded the money from tlm Treasurer, whose duty it was to pay. It can scarcely he credited that the-, plaintiff did not know that the drafts ought *501to have been presented to the Treasurer and consequently that such presentment ought to have been averred in the declaration. The circuit court in my opinion committed no error in sustaining the demurrer. The judgment of that court is then affirmed. ,